t c summary opinion united_states tax_court shalom j daniel f bonham petitioners v commissioner of internal revenue respondent docket no 6201-01s filed date daniel f bonham pro_se robert v boeshaar for respondent pajak special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time the petition was filed the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority unless otherwise indicated subseguent section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure _2- respondent determined a deficiency in petitioners’ federal_income_tax in the amount of dollar_figure after concessions by respondent the court must decide whether petitioners are entitled to claim a dependency_exemption deduction for ammon bonham some of the facts in this case have been stipulated and are so found petitioners resided in woodburn oregon when their petition was filed beginning on date petitioner daniel f bonham’s son by a previous marriage ammon bonham ammon lived with petitioners during the taxable_year ammon lived with petitioners for the entire year petitioners provided percent of ammon’s support during the taxable_year petitioners claimed a dependency_exemption for ammon on their income_tax return in petitioner daniel f bonham petitioner was divorced from michelle cutler by a decree of divorce from a utah civil court the divorce decree the divorce decree is not in the record the divorce decree awarded michelle cutler full custody of ammon respondent among other things disallowed the dependency_exemption deduction for ammon bonham sec_151 allows a taxpayer to deduct an annual exemption_amount for each dependent as defined in sec_152 under sec_152 the term _3- dependent means in pertinent part a son of the taxpayer over half of whose support was received from the taxpayer sec_152 a in the case of a child of divorced parents sec_152 provides in pertinent part that if a child receives over half of his support from his parents who are divorced under a decree of divorce and the child is in the custody of one or both of his parents for more than one-half of the year then the child will be treated as receiving over half of his support from the parent having custody for a greater portion of the calendar_year sec_1_152-4 income_tax regs provides that the term custody is determined by the terms of the most recent decree of divorce because the divorce decree grants michelle cutler full custody of ammon she is considered ammon’s custodial_parent under sec_152 cafarelli v commissioner tcmemo_1994_265 petitioner as the noncustodial_parent is allowed to claim ammon as a dependent only if one of three statutory exceptions in sec_152 is met under these exceptions the noncustodial_parent is treated as providing over half of a child’s support if pursuant to sec_152 the custodial_parent signs a written declaration that such custodial_parent will not claim such child as a dependent and the noncustodial_parent _4- attaches such written declaration to the noncustodial parent’s return for the taxable_year pursuant to sec_152 e there is a multiple_support_agreement between the parties as provided in sec_152 or pursuant to sec_152 there is a qualified_pre-1985_instrument providing that the noncustodial_parent shall be entitled to any deduction allowable under sec_151 for such child provided that certain other requisites not pertinent here are met here the exceptions in sec_152 do not apply we have no choice except to find that petitioners are not entitled to claim the dependency_exemption deduction for reviewed and adopted as the report of the small_tax_case division decision will be entered under rule
